PER CURIAM
Defendant appeals a judgment of conviction for first-degree unlawful sexual penetration, ORS 163.411, and first-degree sexual abuse, ORS 163.427, contending that “[t]he court erred by admitting a medical diagnosis of sexual abuse that was made without any confirmatory physical evidence.” A statement of the facts would not benefit the bench, the bar, or the public. The state concedes that “the trial court committed reversible error under OEC 403 in light of State v. Southard, 347 Or 127, 218 P3d 104 (2009)[,] when it admitted the testimony of * * * a nurse practitioner” in which “she diagnosed the victim * * * as ‘highly concerning’ for sexual abuse.” We agree and accept the concession.
Reversed and remanded.